PER CURIAM.
The employer/carrier appeal an order of the judge of compensation claims (JCC) awarding numerous periods of temporary total, wage loss, and temporary partial disability benefits stemming from three separate industrial accidents, all of which caused hernia injuries.
We find error as to the award of wage loss benefits from June 5, 1990 through September 23, 1991, as claimant’s attorney stated at the beginning of the merits hearing that he was withdrawing that claim. We find no further reversible error.
REVERSED in part and AFFIRMED in part.
MICKLE and VAN NORTWICK, JJ., and SHIVERS, Senior Judge, concur.